                      IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NEBRASKA


FARM CREDIT SERVICES OF AMERICA,
FLCA,
                                                                8:19CV14
                      Plaintiff,

        vs.                                          MEMORANDUM AND ORDER

KATHY MENS,

                      Defendant.


       This matter is before the Court on its own motion. In its Memorandum and Order

dated January 18, 2019, ECF No. 16 (the “Preliminary Injunction Order”), the Court

granted the Motion for Preliminary Injunction submitted by Plaintiff Farm Credit Services

of America, FLCA (“Farm Credit”),. During the hearing on the Motion for Preliminary

Injunction, the Court permitted additional briefing from Defendant Kathy Mens regarding

whether the Court should lift the preliminary injunction. Mens submitted a brief, ECF No.

20, and Farm Credit submitted a reply, ECF No. 22. For the reasons stated, the Court

will not alter the Preliminary Injunction Order.

                                      BACKGROUND

       Farm Credit filed its Complaint and Motion for Temporary Restraining Order and

Preliminary Injunction on January 11, 2019. ECF No. 4. The allegations in the Complaint

are summarized in the Preliminary Injunction Order and are incorporated herein by

reference.    In sum, Farm Credit alleges that Mens violated the Assignment,

Nonsolicitation, and Nondisclosures Agreement (the “Contract”) that Mens signed during

her employment with Farm Credit. In her brief, Mens argues that while the Contract
contains language that has been enforced by the Nebraska courts in other cases, a

portion of the language is overbroad as applied to the specific facts of this case and is

not narrowly tailored to protect Farm Credit’s legitimate business interests. Mens argues

that because Nebraska law does not allow the Court to modify the Contract, the non-

compete portions of the Contract must be stricken. In support of her additional briefing,

Mens submits the statements of four customers with whom she worked during her time

employed with Farm Credit. Each customer states that he or she did business with Mens

before Mens worked for Farm Credit and that Mens did not solicit their business.1

                                           DISCUSSION

        Mens argues that the preliminary injunction should be lifted because Farm Credit

is not likely to succeed on the merits and cannot demonstrate a threat of irreparable harm.

I. Likelihood of Success on the Merits

        Mens asserts that the Contract is unenforceable in Nebraska. Under Nebraska

law, an employer does not have a legitimate interest in protection against “ordinary”

competition from a former employee and, thus, is not entitled to the enforcement of

restrictive covenants concerning ordinary competition. Moore v. Eggers Consulting Co.,

562 N.W.2d 534, 539 (Neb. 1997) (citing Vlasin v. Len Johnson & Co., 455 N.W.2d 772,

776 (Neb. 1990); see also Chambers-Dobson, Inc. v. Squire, 472 N.W.2d 391, 398-99

(Neb. 1991) (“A restraint on the employee is illegal when its purpose is the prevention of


        1
          Mens asserts that each of the customers chose to follow her to her new employment with Farmers
Business Network (FBN). However, each of the statements reads: “We followed her to FCSA because of
her to do our business (sic).” See Kathy Mens Nonsolicitation Statements, ECF No. 21-1, Page ID 120-24
(emphasis added). The acronym FCSA was used for Farm Credit in the Contract. It is unclear whether the
customers intended to use “Farmers Business Network” or if they meant they followed Mens from a previous
place of employment to Farm Credit. In either case, the statements assert that Mens did not solicit the
customers’ business.

                                                   2
competition, except when the methods of competition to be prevented are methods

commonly regarded as improper and unfair.”).

       Mens argues that the Contract is not limited to preventing unfair competition.

Specifically, Mens argues Section 2 of the Contract is overbroad because it prohibits

Mens from seeking or accepting employment with customers Mens worked with while

employed at Farm Credit. Because these customers are farmers and do not sell crop

insurance, they could not be in competition with Farm Credit. Mens argues that this

provision nullifies the entire provision because it is not limited to preventing “unfair”

competition.    However, Mens’s argument ignores the language in Section 2 that

specifically excludes activities “unrelated to and not competitive with” Farm Credit’s

business. See Contract at 1; ECF No. 1-1, Page ID 11. Under the exception listed in

Section 2, Mens would be free to perform any activity for her Farm Credit customers that

is not competitive with Farm Credit’s insurance sales service. Accordingly, the Contract

is not overbroad for the reasons argued by Mens.

       Mens also argues that the Contract is unfair because it prevents her from doing

business with customers who reached out to Mens and who were her customers before

she worked for Farm Credit. As the Court previously recognized, the Nebraska Supreme

Court has approved similar contract language in a nonsolicitiation agreement. See Aon

Consulting, Inc. v. Midlands Fin. Benefits, Inc., 748 N.W.2d 626, 638 (Neb. 2008). Under

the terms of the Contract, Mens is only prevented from working with those Farm Credit

customers with whom she “actually worked and had personal contact with while

employed” with Farm Credit. Contract at 1; ECF No. 1-1, Page ID 11. Farm Credit has

established, at this stage, that it provided substantial resources to cultivating goodwill with

                                              3
its customers. The Contract seeks only to prevent Mens from unfairly capitalizing on that

goodwill. For these reasons and those stated in the Preliminary Injunction Order, the

Contract is valid.

II. Threat of Irreparable Harm

       Mens argues that Farm Credit cannot show a threat of irreparable harm because

its damages are easily calculable. Mens argues that Farm Credit could base its damages

on the premiums it would have received from the customers who followed Mens. The

Eighth Circuit has recognized that “irreparable harm can be inferred from a trial court's

actual finding of a breach of a restrictive covenant by the defendant.” Overholt Crop Ins.

Serv. Co. v. Travis, 941 F.2d 1361, 1371 (8th Cir. 1991) (internal quotation marks

omitted). In Travis, the court affirmed a permanent injunction, concluding that a crop

insurance agency would suffer irreparable harm if its former employee continued to solicit

the agency’s clients in violation of a restrictive covenant. Id. The court explained that

without an injunction, the insurance agency’s “clientele might be further eroded as a result

of the defendants' predatory habits.” Id. Accordingly, it would be “practically impossible”

to estimate the crop insurance agency’s future losses if its former employee continued to

violate a restrictive covenant. Id.

       Without a preliminary injunction, Mens would be free to develop business

relationships with customers whom she met through her work at Farm Credit, as well as

customers whom she knew before that employment but with whom she built good will at

Farm Credit. In that event, Farm Credit could lose the opportunity to benefit from such

customers’ future growth, potential increases in their demands for insurance, or their

referrals. As noted by the Eighth Circuit, these types of losses would be “practically

                                             4
impossible” to quantify, and therefore Farm Credit has demonstrated a threat of

irreparable harm.

                                     CONCLUSION

      The Court has considered the additional arguments and evidence submitted by

Mens. At this stage, Farm Credit has demonstrated that the Contract is very likely

enforceable as a valid restriction on unfair competition. Further, Farm Credit has shown

that a failure to enforce the Contract would present a threat of irreparable harm.

Accordingly,

      IT IS ORDERED: Unless this Memorandum and Order is later modified, the

      Preliminary Injunction Order, ECF No. 16, remains in force throughout the

      pendency of this litigation.



      Dated this 1st day of March, 2019.


                                               BY THE COURT:

                                               s/Laurie Smith Camp
                                               Senior United States District Judge




                                           5
